Citation Nr: 0326934	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of a low 
back disability, status post L5-S1 radiculopathy with L5-S1 
disc surgery (a low back disability), currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied, among other claims, entitlement to an 
increased evaluation for the veteran's service-connected low 
back disability.  The veteran perfected a timely appeal of 
this determination to the Board.

In the September 1998 rating decision, the RO also denied the 
veteran's claims seeking service connection for restrictive 
lung disease; right knee disability; left hip disability; 
refractive error; hypercholesterolemia; hypertension; hearing 
loss; allergic rhinitis; and pes planus.  When this matter 
was previously before the Board in June 2000, the Board 
denied each of these claims on the basis that no new and 
material evidence had been received to reopen claims for 
these benefits.  As such, none of these issues is before the 
Board.  In that same decision, the Board also remanded the 
veteran's low back disability claim for further development.

In May 1999, this case was advanced on the docket by order of 
the Vice Chairman of the Board pursuant to 38 C.F.R. 
§ 20.900.  

The Board also notes that in the June 2000 decision, the 
Board referred to the RO for its consideration the issues of 
entitlement to service connection for tinnitus, as well as 
service connection for right knee disability as secondary to 
his service-connected low back disability.  In a November 
2001 rating decision the RO denied these claims and the 
veteran did not appeal; thus they too are not before the 
Board.

When this matter was most recently before the Board in March 
2003, it was again remanded for further development.


REMAND

This matter must be remanded for substantive reasons.  In 
this regard, the Board observes that the veteran, who is a 
physician, reports that in addition to receiving treatment at 
the Columbia, South Carolina, VA Medical Center, he is also 
being treated by a private physician, Dr. William M. Rambo, 
and has specifically requested that we obtain these records 
in the consideration of his claim.  To date, however, records 
of his care by Dr. Rambo have not been associated with the 
claims folder.  Thus pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), this case must be remanded.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2003).

Further, in the June 2000 remand, the Board indicated that 
the November 1996 and June 1998 VA orthopedic examination 
reports were insufficient for rating purposes, and remanded 
this matter for another examination to obtain a medical 
opinion assessing the veteran's functional impairment in 
light of the guidance offered by the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although an examination was conducted 
in July 2001, the Board again remanded this case in March 
2003 in light of the recent changes to Diagnostic Code 5293, 
intervertebral disc syndrome, which were revised effective 
September 23, 2002.  67 Fed. Reg. 54345-54349 (2002).  

Unfortunately, the veteran failed to report for VA 
examinations scheduled to be conducted in May 2003.  Because 
the veteran has reported for three VA examinations and since 
it is unclear whether he was advised and understood the 
importance of appearing for those May 2003 examinations so 
that he could make an informed decision as to whether to 
report, see Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991), on remand, the RO must notify him that a new 
examination is necessary to properly adjudicate the veteran's 
claim.  The RO must also advise the veteran that his failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Here, in 
the RO's May 2, 2003, VCAA letter that it issued pursuant to 
the Board's March 2003 remand instructions, the RO informed 
him that he had to submit the evidence no later than June 2, 
2003.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since April 1997 for any low 
back problems.  This should specifically 
include any records of his treatment by 
Dr. William M. Rambo, as well as records 
of his care at the Columbia, South 
Carolina, VA Medical Center, dated since 
November 2002.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of his 
orthopedic and neurologic impairment 
related to service-connected low back 
disability.  The veteran is advised that 
the examination requested in this remand 
are deemed necessary to evaluate his 
claim and that his failure, without good 
cause, to report for scheduled 
examinations could result in the denial 
of her claims.  See 38 C.F.R. § 3.655.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's low back disability.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of low back.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In addition, if 
possible, the examiner should state 
whether the low back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes. With respect to the 
veteran's neurological impairment, the 
examiner should also identify all 
neurological symptoms of the veteran's 
intervertebral disc syndrome and express 
an opinion as to their severity.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  In doing so, the RO must 
specifically consider of the criteria for 
rating low back disability set forth in 
Diagnostic Code 5293 in effect prior to 
September 23, 2002, as well as the 
revised criteria for rating this 
condition that became effective on that 
date.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


